Citation Nr: 0421987	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  02-21 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1968 to September 
1971.

Service connection is in effect for treatment purposes only 
for schizophrenia [on the basis that the disorder was present 
to a compensable degree within two years of separation from 
service].  Nonservice-connected pension benefits have also 
been in effect since August 1986.

The Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, initially denied the veteran's 
claim for service connection for an acquired psychiatric 
disorder (then characterized as schizophrenia) in December 
1973; a timely appeal was not filed therefrom.

The veteran's claim for entitlement to service connection for 
an acquired psychiatric disorder (then characterized as PTSD) 
was denied by the RO in May 1987; a timely appeal was not 
filed therefrom.  The RO denied the claim on subsequent 
occasions; and several times, the veteran provided testimony 
at RO hearings.  At least one of the Hearing Officers noted 
that the claim appeared to be for entitlement to service 
connection for an acquired psychiatric disorder rather than 
PTSD, but the issue remained stated in that manner.  

In April 1992, the RO held that new and material evidence had 
not been submitted to reopen that claim.  And in January 
1996, the Board also held that new and material evidence had 
not been submitted to reopen the veteran's claim for 
entitlement to service connection for PTSD.

During the course of the current appeal, the veteran raised 
the issue of entitlement to service connection for several 
disabilities to include tardive dyskinesia secondary to 
medications given for his psychiatric disorder.  Although 
this claim has not been perfected on appeal, and is not part 
of the current appeal, the RO may wish to readdress that 
issue in the light of the decision rendered herein with 
regard to the pending appellate issue.
 
The veteran provided testimony before a Veterans Law Judge in 
January 2004; a transcript is of record.  At that time, the 
veteran submitted a statement from a VA physician on which he 
filed a written waiver of initial RO consideration.  That 
document is in the file.



FINDINGS OF FACT

1.  Adequate development of the evidence has taken place so 
as to provide ample basis for resolution of the pending 
appellate issue at this time.

2.  The RO denied the veteran's claim for service connection 
for a psychiatric disorder under various diagnoses, including 
in 1973 and 1992; in 1996, the Board held that new and 
material evidence had not been submitted to reopen the claim.

3.  Additional evidence which has been submitted since the 
final 1996 Board denial of the claim, bears directly and 
substantially on the specific matter and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

4.  It is not unreasonable to conclude that the veteran first 
exhibited initial manifestations of an acquired psychiatric 
disorder to include depression and/or anxiety in service and 
on a continuous basis since then; this is most prevalently 
diagnosed as schizophrenia.



CONCLUSIONS OF LAW

1.  The additional evidence presented since the 1996 Board 
decision is new and material, and the claim for service 
connection for an acquired psychiatric disorder has been 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2003); 38 C.F.R. § 3.156 (2003).

2.  An acquired psychiatric disorder, however diagnosed, is 
reasonably the result of service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5107 (West 1991 & Supp. 2003); 38 C.F.R. §§ 3.102, 
3.303. 3.304(f), 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  Some 
development has been undertaken herein.  The veteran has 
indicated that he is aware of what is required in the way of 
evidence and that nothing further is known to exist which 
would benefit his claim.  The Board is satisfied that 
adequate development has taken place and there is a sound 
evidentiary basis for resolution of this issue at present 
without detriment to the due process rights of the veteran.

Criteria

When a veteran seeks to reopen a final decision, the VA must 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  "New and 
material evidence" means evidence not previously submitted to 
the agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156.

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as psychosis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Under VA laws and regulations, some disabilities such as 
personality disorders are considered congenital and 
developmental in nature and are not deemed compensable 
diseases for VA purposes.  38 C.F.R. § 3.303(c) (2003).  
However, under certain circumstances, service connection may 
be granted for such disorders if shown to have been 
aggravated during service.  SeeVAOPGCPREC 82-90 (July 18, 
1990).

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (2003).

This regulation has been interpreted by the Court to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice- 
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

And when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis: New and Material

From the outset, it should be noted that the issue relates to 
an acquired psychiatric disorder, however diagnosed.  The 
psychiatric diagnosis since service has been almost always 
one of schizophrenia, albeit the veteran did in fact have 
Vietnam service and may or may not have been exposed to 
stress therein.  However, since the appellate case can be 
fully resolved using the prevailing schizophrenic diagnosis, 
it is unnecessary to dwell on the collateral aspects of the 
case as might be warranted if the veteran had a diagnosis of 
PTSD.

At the time of the 1996 Board decision, of record was 
clinical evidence that the veteran had developed an acquired 
psychiatric disability with a diagnosis of schizophrenia in 
the period after service.  The denials were primarily based 
on the lack of schizophrenia in service or to a compensable 
degree within the year of separation, and specifically, there 
was no medical opinion of record to confirm such a 
conclusion.  

The document submitted at the hearing in January 2004 is 
quite unequivocal in stating that the veteran now exhibits 
paranoid schizophrenia and that this was present in and/or 
directly due to active service.  

When the veteran seeks to reopen a final decision based on 
new and material evidence, the first step is to determine 
whether new and material evidence has been received under 38 
C.F.R. § 3.156(a).  Secondly, if new and material evidence 
has been presented, then immediately upon reopening the 
veteran's claim, the VA must determine whether the duty to 
assist the veteran with the development of evidence and 
notify him of the evidence required to substantiate his claim 
has been met.  Third, if the duty to assist and notify has 
been satisfied, then the merits of the claim may be 
evaluated.

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156.

In this case, the recent information goes directly to the 
essential element of the claim and is clearly so significant 
that it must be considered.  In addition, recent regulatory 
changes and judicial mandates have changed the climate in 
which such a case is to be addressed as well as the 
obligations on the part of all involved parties to obtain the 
best available evidence.

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  The 
private physician's opinion clearly qualifies in that regard.

Thus, without entering any discussion of substantive veracity 
as may relate to the merits of the case on this issue, the 
recent evidence is presumed to be credible for purposes of 
reopening the claim.  New and material evidence having been 
submitted, the claim is reopened.  

Factual Background: Service Connection

Service records show that the veteran was seen for headaches 
and dizziness with multiple other somatic complaints in 
addition to anxiety and depressive features.  He had checked 
on his entrance examination that he had been nervous, which 
is general in nature and nonspecific.  There was no further 
indication of what if any acquired psychiatric disorder he 
may have exhibited prior to service, and certainly no sign of 
any sort that he had had schizophrenia prior to service.  It 
is noteworthy that there is documentation of inservice mental 
health problems.  After inservice psychiatric care was 
rendered, he was told to seek counseling  and psychotherapy 
was recommended.  Records are limited in that regard.

Numerous VA and private clinical evaluations from shortly 
after separation from service to present are in the file with 
diagnoses of schizophrenia with hallucinations and other 
classic features related to that disorder; he also had 
associated symptoms of depression and anxiety as well as 
paranoia, etc.  

The first VA hospitalization now of record is dated in 
September 1973.  The data available at the time reflected 
that he had been in prison for at least two separate 
incidents, one involving stealing a car while living on the 
streets .  He consistently stated at the time, when able to 
communicate, that he had had two nervous breakdowns while in 
service in Vietnam and that his real mental problems had 
started in 1969.  

On numerous VA examinations and assessments since 1973, 
diagnosis has been primarily of chronic undifferentiated 
schizophrenia.  On several occasions, it has been noted that 
the veteran was first seen by VA in 1971 or 1972, but records 
from such care have not been forthcoming for prior to the 
1973 hospitalization.

On VA psychiatric examination in 1986, it was concluded that 
he did not have the characteristics of PTSD, but that he was 
experiencing schizophrenia.

A physician associated with a mental hygiene facility stated 
in 1987 that the veteran appeared to have been experiencing 
mental problems since 1971 or so and that he had had two 
psychiatric hospitalizations by VA in 1973.  The diagnosis 
was of schizophreniform reaction.

Statements are of record from friends and family to the 
effect that immediately after service, the veteran had been 
depressed and unable to hold down a job; that he had had a 
nervous breakdown and suffered from mental illness which 
contrasted to his abilities prior to service; and that one of 
the affiants had shared an apartment with him and that the 
veteran had almost no memory.  

The statement submitted at the recent hearing, signed by the 
veteran's current VA psychiatrist, was to the effect that his 
diagnosis is paranoid schizophrenia.  The veteran's condition 
was considered chronic with severe paranoia, inability to 
work and  guarded to poor prognosis.  The physician opined 
that 

(t)o the best of my knowledge, (the 
veteran's) psychiatric problems did not 
begun until 1969 when he was serving in 
Vietnam.  At that time (@ June), he 
reported suffering a "nervous breakdown" 
with severe anxiety, "stress", paranoia 
and hallucinations.  Unfortunately, there 
is no documentation of the veteran 
seeking treatment.  He "went top sick bay 
but it was so crowded that he left after 
waiting 3-4 hours".  The veteran finished 
his year in Vietnam under severe strain 
and suffered in silence.  The veteran 
received an honorable discharge 9/71.  He 
unsuccessfully attempted work after 
leaving the service.  He was unable to 
hold onto any job longer than 8 months.  
He eventually decompensated and needed 
psychiatric hospitalization at Coatsville 
VAMC in 10/73.

In conclusion, I support (the veteran)'s 
appeal for service connection for his 
psychiatric problems. 

Analysis

The clinical records show that numerous private and VA 
psychiatrists have diagnosed the veteran as having an 
acquired psychiatric disability, probably schizophrenia.  

There was evidence of some sort of nervousness prior to 
service but nothing whatsoever in any of the records to show 
that there was preservice schizophrenia.  However, it is 
significant that there is no documented evidence of 
preservice acquired psychiatric problems.  

In any event, a review of the evidence of record tends to 
reflect that in service, the veteran's mental health problems 
certainly became worse than whatever level at which they had 
been prior to service.  Whether there was then evidence of 
what was the exact nature of the superimposed and separate 
disorder is not clear although by hindsight, it appears 
likely to have been early schizophrenia.  What is certain, 
however, is that as a result of service, the veteran now 
exhibits, and has long exhibited, additional psychiatric 
disability. 

Since service, there have been several psychiatric diagnoses, 
primarily schizophrenia, a diagnosis that surfaced soon after 
service separation.  However, whatever the actual diagnosis 
is irrelevant herein if in fact the veteran has an acquired 
psychiatric problem of service origin.  

In reviewing the overall evidence of record, the Board finds 
that the veteran's communications, and data in support 
thereof, have been entirely consistent and basically credible 
albeit of varying degrees of coherence when they emanate from 
him personally.

The Board finds that whatever the appropriate diagnosis for 
his current psychiatric disorder, which is in all probability 
schizophrenia, the equivocation as to any increase in 
severity and added symptoms in and as a result of service, 
raises a doubt which must be resolved in his favor.  The 
veteran's psychiatric disorder is reasonably the result of 
service, and service connection is in order.  


ORDER

New and material evidence has been submitted to reopen the 
claim for entitlement to service connection for an acquired 
psychiatric disorder.  Service connection for an acquired 
psychiatric disorder is granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



